Title: To George Washington from James Lovell, 23 February 1780
From: Lovell, James
To: Washington, George


          
            Philada Feb. 23d 1780
          
          From Expressions in some of your Excellency’s Letters to Congress and in one lately to Baron Steuben I conceive that you imagine us more regularly informed than we have actually been about European Affairs—particularly about our Interests in France.
          The Correspondence with our Ministers at foreign Courts passing especially under my Eye & Finger, I wish you to be persuaded that I will not omit giving you any Information in my power from time to time which I can judge may conduce either to your Ease in the Formation of military plans, or to your Relief under Anxieties about Supplies expected from Europe.
          With the latter View, I was putting some Facts together to warrant a Conclusion that our Letters to the King of France, and Invoices to our Minister there had arrived on the 19th of September. Luckily however I am not left to Inferences, a packet having come to my Hand from Doctor Franklin dated September 30th in which he mentions the Receipt & consequent Presentation of those Letters & Invoices: He signifies only his Hopes of obtaining all or a great part of the Articles. But the Minister of France here had some Weeks ago known under a Date of October from Versailles that Supplies were certainly ordered, tho’ it was not

clear till now that such Order was posterior to a precise Knowledge of our Wants being conveyed to the King.
          This is the only Letter received from Doctor Franklin since one of May 26 last year which came to hand Augst 17th following.
          Doctor Lee under Date of Decr 8th from Paris has covered the King of England’s Speech to his parliament on November 25th and Sir Joseph York’s memorial to the States General of Holland on the 26th both which, you will see in the Gazettes of philada. They are uncommonly modest. I do not however conclude that England is withou⟨t⟩ any Friends in Europe merely becaus⟨e⟩ no mention is made of them in the Speech from the Throne. For, Those should not be boasted of as Friends on one Side who mean to step out soon as Mediators between contending parties. Nor is it good policy to forearm a Foe by publishing well founded Expectations of new Aids.
          The Stories of the Display of our 13 Stripes in Holland may be perhaps pleasing to certain Classes here, but I have some proofs that Things have been conducted rather in Conformity to Dutch politics, and in a manner that will be productive of more solid Benefit than the pleasure of indulging the little proud Affectations of our rising Navy. I am, with much Esteem Your Excellency’s Most humble Servant
          
            James Lovell
          
        